DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.
 Response to Arguments
Applicant's arguments filed with the RCE have been fully considered but they are not persuasive.  The Applicant contends that, because Kakiuchi’s thresholds are dependent on variable voltages of the battery and the other capacitor, they cannot be “predetermined” (Remarks, page 10).  
To be “predetermined” means to be set in advance.  Kakiuchi’s thresholds are “set in advance” by the equations reproduced in the remarks.  The equations are maintained during use.  That Kakiuchi’s equations result in a numerical value that changes over time is not prohibited by the term “predetermined”.  Predetermined does not exclude a variable threshold.  These terms are not opposites.  
The Examiner notes that the Applicant has not defined the predetermined threshold as “fixed” or a similar term that explicitly excludes the threshold’s numerical value from changing (or being dependent on other voltages in the system).  The art rejection of claim 3 is applied to claim 1, with Dougherty and Alderman withdrawn as references.  Dougherty is withdrawn as Kakiuchi already teaches the charging circuits.  Alderman is withdrawn as the limitations for which it was cited have been deleted.  The same analysis applies to claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10-11, 14-17, 19-20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson (US 8,525,487) in view of Kakiuchi (EP 2,736,146).
With respect to claim 1, Stevenson discloses an apparatus (fig 1-4; col. 4-10) for providing voltage support for an output of a battery system, comprising: 
a first branch comprising a first capacitor (C0) with a positive terminal of the first capacitor coupled to a positive terminal of a battery (110; col. 5, lines 16-18); 
a second branch comprising a second capacitor (C1) with a negative terminal of the second capacitor to ground (shown in figure); 
a third branch comprising the battery (connected to 110), the positive terminal of the battery further coupled to the positive terminal of the second capacitor and an output node (right side of 101, next to VL), wherein the first and second branches are connected in parallel with one another (see figures) and the third branch and wherein outputs from the first branch, the second branch, and the third branch are connected to the load through the output node (see figures); 
a controller (102), configured to:
control the connections of the capacitors (via signal line 107); 
compare a detected a voltage of the output of the battery to a first voltage threshold (at 205; col. 7-8, bridging paragraph; col. 9, lines 27-36 and 62-66), 
detect a current demand event at the load (at 203; col. 7-8, bridging paragraph; col. 9, lines 9-24), and 
connect the positive terminal of the first capacitor to the negative terminal of the second capacitor through the connecting switch (col. 7-8, bridging paragraph; col. 9, lines 25-35) in response to (1) a determination that the voltage of the output of the DC source is at or -2-Application No.: 15/481804Filing Date:April 7, 2017below the first voltage threshold (this factor determines the switching frequency) and (2) detecting the current demand event at the load (this factor determines whether or not to switch), such that: 
the first capacitor and the second capacitor are connected in series to the load (as shown in figure), 
a sum of the outputs from the series connected first and second capacitors is in parallel with the output from the battery (obvious result of placing two voltage storage devices in series), and 
the series connected first and second capacitors provide voltage support to the battery connected to the load at voltages greater than the voltage of the output of the battery (col. 9, last paragraph).
Stevenson discloses three parallel branches including a battery (at 110), a first capacitor (C1) and a second capacitor (Cn).  The capacitors are normally coupled in parallel (Sn opened – see fig 3).  This allows them to be charged by the battery voltage (which is stored across 103).  When the input voltage is detected as dropping and the load is detected as drawing current, the controller closes Sn to connect the capacitors in series.  The second condition (2) clearly results in controlling the capacitors to be in series, as the detected load event turns on the switch state machine 204 (col. 8, lines 2-3).  The first condition (1) determines the switching frequency, which is also a factor in determining when to close the connecting switch.  Stevenson states “VCO 205 senses voltage Vs … and generates a periodic signal having a frequency that may be inversely proportional to the voltage Vs.” (col. 7, lines 59-61).  A high Vs would result in a different clock signal than a low Vs.  It is entirely possible that a sufficiently high Vs would result in no clock signal (thereby keeping the switch Sn open).  That the voltage at Vs determines the clock signal is interpreted to mean that the combination’s battery voltage (Vs) determines when to close the connecting switch.  Thus, the combination satisfies both requirements, as claimed. 
Stevenson discloses that the two conditions (low input voltage, load drawing current) results in Sn being switched at a frequency.  In this manner, Sn is repeatedly closed and opened.  The first time it is closed satisfies the limitation of “a controller configured to … connect the positive terminal of the first capacitor to the negative terminal of the second capacitor through the connecting switch in response to” the two conditions.  
The limitations after “such that” in claim 1 are obvious results of the series/parallel structure of the capacitor arrangement.  They are obvious functions of Kirchhoff’s Voltage Law, which states that voltages in series are summed. 
It is noted that Stevenson discloses that its switching frequency is adjustable based on the amount of power needed to be transferred (col. 7, lines 51-53).  Thus, the skilled artisan would have been motivated to select a load with a power demand low enough to cause the Stevenson switching frequency to reach a very low frequency.  This obvious very low frequency would approximate a fixed connecting switch position.  Thus, an observer would note that Sn is closed (as opposed to being switched at a high rate). 
Stevenson discloses the input voltage to the capacitor network (101) is provided by a battery (at 110) and maintained by a capacitor (103).  The art rejection relies on the interpretation that the Stevenson battery (110) is art limitation mapped to the claimed battery.  Alternatively, it may be argued that the input source is the Stevenson capacitor 103 (VCO 205 would be measuring Vs across 103, not 110).  
Stevenson does not expressly disclose the controller is configured to control first and second switches, as claimed.  Kakiuchi discloses an apparatus (fig 1-3; par 9-73) for providing voltage support for an output (25) of a battery system (11, 35), comprising two capacitors (15, 19) that are configured to be placed in series or parallel via a connecting switch (17).  Kakiuchi further discloses a controller (29) configured to:
connect a first capacitor (15) to a first charging circuit (33) via a first switch (13) and connect a second capacitor (19) to a second charging circuit (obvious resistance of the line between 19 and 21) via a second switch (21);
disconnect the first capacitor from the first charging circuit via the first switch (step S23) when a voltage of the first capacitor reaches a first predetermined target voltage (NO in S15; meaning Vc1≥Vb-Vc2); 
disconnect the second capacitor from the second charging circuit via the second switch (step S23) when a voltage of the second capacitor reaches a second predetermined target voltage (NO in S15; meaning Vc2≥Vb-Vc1). 
Kakiuchi discloses comparing the individual capacitor voltages to a threshold and then disconnecting those capacitors.  The specification (par 46, 48, 54) broadly defines the charging circuits as resistors, transistors or “alternative devices”.  This term is unbounded.  Broad language in the claim may be interpreted broadly to match what is taught by the prior art.  Kakiuchi’s first switch (13) (dis)connects the first capacitor (15) from/to a resistance (33).  That this resistance is part of a current sensor is irrelevant (due to the breadth of “charging circuit”).  Kakiuchi’s second switch (21) (dis)connects the second capacitor (19) from/to the “alternative device” that is the conductor between them.  
Stevenson and Kakiuchi are analogous because they are from the same field of endeavor, namely series-parallel capacitor networks.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Stevenson’s capacitor network to include Kakiuchi’s current sensors and capacitor disconnects.  The motivation for doing so would have been to protect the capacitors from being overcharged (Kakiuchi par 48, 57).
With respect to claim 2, Stevenson discloses the controller is further configured to disconnect the battery from the load (via S0) when the first/second capacitors are connected to the load in series via the connecting switch (col. 7, lines 43-45).
With respect to claim 4, Kakiuchi discloses the first predetermined target voltage, the second predetermined target voltage and a maximum voltage of the output of the battery are approximately equal (par 47).  The figure 2 flowchart reduces the differences between the three voltages.  Thus, they are “approximately” equal.  The claim does not define how far from exactly equal the three values can be while still being “approximately” equal.  For whatever values the Kakiuchi voltages maintain, they are obviously within the unbounded range of approximately equal. 
With respect to claim 5, Stevenson discloses the controller is further configured to open a blocking circuit switch (S0) to block a reverse current from the second capacitor to the battery when the controller connects the first/second capacitors (col. 7, lines 42-46) and to close the blocking circuit switch (Stevenson S0) when the controller disconnects the first/second capacitors (col. 7, lines 34-35).  When the Stevenson switch (S0) is open, no current can flow in reverse (to the battery).  The language of claim 5 is broader than the structure currently deleted from claim 1 (Alderman is not required to be cited against claim 5).
With respect to claim 6, Stevenson discloses the first [predetermined] voltage threshold is approximately a maximum discharge voltage threshold of the battery (col. 9, last paragraph).  As discussed above, the claim does not define any numerical limits or boundary for how to interpret “approximately”.  Regardless of what the Stevenson first threshold voltage is it is “approximately” the maximum discharge voltage threshold of the battery (or the combination’s modification of capacitor 103 to be a battery).  
With respect to claim 7, Kakiuchi discloses wherein the first and second target voltages are each approximately half of a maximum voltage desired at the output (par 47).  Kakiuchi discloses the three voltages are approximately equal (see art rejection of claim 4).  Placing the capacitors in series sums their voltages.  Stevenson discloses that this summed voltage is required to operate the load.  Thus, when the capacitors are charged in parallel, their target voltage “approximately half” the maximum voltage desired at the output.  
As noted above in the art rejection of claim 6, the term “approximately” is left undefined. There is no indication in the claims of any boundary for what is to be considered “approximately” half of the maximum voltage.  
With respect to claim 10, Kakiuchi discloses the first charging circuit comprises a first resistor (33) and the second charging circuit comprises a second resistor (37).  It would have been obvious to duplicate or relocate the Kakiuchi resistor 37 to be below the second switch (21).  Furthermore, Dougherty’s conductors contain inherent resistances.  Reconfiguring the Dougherty circuit to show its total conductor resistances as equivalent lump resistors is within the level of ordinary skill in the art.  The claimed resistances are not disclosed as being a specific value to create an effect that would not otherwise happen.  The generic ability to include resistances in the combination is within the level of ordinary skill in the art.
With respect to claims 11, 14 and 16-17, Stevenson and Kakiuchi combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 1, 4 and 6-7, respectively.  Stevenson further disclose disconnecting the battery from the load by opening a first switch (S0) between the battery and the load to break coupling of the battery/load completely when the first and second capacitors are connected to the load in series via a second switch (Sn; col. 7, lines 43-45).  The references are analogous, as discussed above.  
With respect to claim 15, Stevenson discloses disconnecting the battery from the output via a third switch (206) when the controller connects the first/second capacitors in series (col. 7, lines 43-45).
With respect to claims 19 and 26, Stevenson and Kakiuchi combine to disclose the apparatus, as discussed above in the art rejection of claims 1 and 10, respectively.  Claim 19 is reworded slightly different than claim 1, but the claimed scope is the same.  The references are analogous, as discussed above.  
With respect to claim 20, Stevenson discloses the controller is further configured to connect the positive terminal of the first capacitor to the negative terminal of the second capacitor when the voltage of the output of the battery is at or below a first voltage threshold (repeats language of claim 19). 
 Kakiuchi discloses opening the first/second switches when the connecting switch is closed (fig 2, steps S19 and S21).  The skilled artisan would also understand that with Kakiuchi’s first/second switches (13, 21) still closed when the connecting switch (17) closes, the capacitors would not be connected in series, as required. 
Thus, the combination teaches the control functionality of claim 20.
Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of Kakiuchi and Alderman (US 5,828,560).  Yamada (US 5,726,505) is cited to support the combination.
Stevenson discloses opening a blocking circuit switch (S0) to block a reverse current from the second capacitor to the battery (col. 7, lines 42-46).  And that the controller is further configured to open a blocking circuit switch (S0) to block a reverse current from the second capacitor to the battery when the controller connects the positive terminal of the first capacitor to the negative terminal of the second capacitor (col. 7, lines 42-46).  Stevenson does not expressly disclose that this switch has a diode.    
Alderman discloses a capacitor network that charges capacitors in parallel and discharges them in series.  Alderman (fig 3) disclose a source “input” in parallel with a first branch (41, 34, 43) and a second branch (40, 32, 42) and a connecting switch (36) to selectively connect the capacitors in series/parallel.  Alderman further discloses a current blocking circuit (40) configured to block a reverse current from the second capacitor to the battery with a diode (40 is a diode).
Alderman discloses the presence of a diode between the battery and second capacitor.  The diode is inherently “configured to block a reverse current” from its cathode to anode (claim 24).  And when the Stevenson blocking circuit switch is opened, the Alderman diode will complete the functionality of blocking reverse current (Claim 18). 
Stevenson and Alderman are analogous because they are from the same field of endeavor, namely reverse current blocking devices in capacitor voltage converters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to include the Alderman diode in parallel to its switch.  The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  MPEP §2143(D).
Yamada (fig 2; col. 5) discloses that it is known to use both a diode and switch in parallel to protect against reverse current flows.  By using a diode, its inherent p-n junction acts as a reverse blocking device.  By placing a switch in parallel, the diode can be bypassed when forward biased, thereby avoiding forward biasing losing (col. 5, line 42-46).  Thus, the skilled artisan, knowing about both the Stevenson switch and Alderman diode, would have been motivated to use them together (and in parallel) to achieve a known benefit. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836